Citation Nr: 1815539	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-13 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include a secondary nerve disorder of the bilateral lower extremities. 

2.  Entitlement to service connection for disorders of the bilateral shoulders.

3.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Timothy R. Franklin, Attorney-at-Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from June 1959 to June 1962.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2012, October 2014, and December 2015 by a Department of Veterans Affairs (VA) Regional Office (RO).  The RO in Oakland, California, currently has jurisdiction over the Veteran's claims file based upon his current residency.  

The Veteran appeared and testified at a Board video-conference hearing held at the Oakland RO before the undersigned Veterans Law Judge in December 2017.  A transcript of this hearing is associated with the claims file.  

The Board notes that the issues certified by the RO included the separate issue of service connection for a nerve disorder of the bilateral lower extremities as secondary to a back disorder.  However, given the Veteran's testimony at the December 2017 Board hearing, the Board finds it clear that this claimed condition is merely an aspect of the Veteran's claimed low back disorder as evidenced by his only providing testimony as that claim.  In fact, the Veteran's attorney essentially stated that is what they would do.  Consequently, the Board finds that issue should be addressed with the Veteran's claim for service connection for a low back disorder and has recharacterized that issue as shown on the Title Page of this decision to include the claim of secondary service connection for a nerve disorder of the bilateral lower extremities as an aspect of that claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of service connection for an acquired psychiatric disorder (to include PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Board denied service connection for bilateral hearing loss in an unappealed May 1998 rating decision.  

2.  In an August 2009 rating decision, the RO denied reopening the previously denied claim for service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and no new and material evidence was received within a year after notification of the decision; therefore, it is final.

3.  None of the new evidence received subsequent to the August 2009 rating decision in support of the Veteran's claim for service connection for bilateral hearing loss is material.

4.  The Veteran's current back disorder, to include a secondary nerve disorder of the bilateral lower extremities, is not related to his active service.

5.  The Veteran's disorders of the bilateral shoulder are not related to his active service.



CONCLUSIONS OF LAW

1.  The August 2009 RO rating decision that last denied reopening the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2017).

2.  New and material evidence has not been received, and the Veteran's claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  A low back disorder, to include a secondary nerve disorder of the bilateral lower extremities, was not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

4.  Disorders of the bilateral shoulders were not incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for disorders of the low back and bilateral shoulders.  He also seeks to reopen a previously denied claim of service connection for bilateral hearing loss.  

I.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran contends that he had the onset of pain in his low back and bilateral shoulders in service as a result of the rigors of being an infantryman in service.  The Veteran reports that, after he was assigned to Camp Casey in Korea, he went to his commanding officer (CO) and told him that his infantry duties were too rugged and strenuous on his body and that he used to work in his father's butcher shop and could perform tasks like cutting up chickens, and so his CO granted his request for a change in duties.  Thereafter, he worked in the mess hall for five months as a Cook's Helper.  However, after this, he went back to infantry duties and hiked over rice paddies and up steep mountains in the DMZ, as well as jumped out of helicopters, with loads on his back for his remaining time in service between Korea, Fort Lewis and Germany, which became less tolerable as time went on.  The Veteran variably testified at the December 2017 Board hearing that he first began seeing a chiropractor for pain in his back in the 1960s or 1970s and then later he stated it was in the 1970s.  The Veteran also testified that he requested a change in his military occupational specialty (MOS) so he could continue cooking and it would be less problem on his knees, and carrying the load he did on his back and with his arms.  The Veteran related that he did not seek treatment in service for these problems because he had pressure from sergeants not to go on sick call while he was in Korea and Germany.  

Unfortunately, the Board finds that the overwhelming evidence does not support the Veteran's claims as it fails to establish the Veteran had any chronic problem with his low back and/or shoulders that began during service or that there is a nexus relationship between any current chronic disorders of the low back and/or shoulders that he has and his active military service.  

The service treatment records are silent for any complaints of, treatment for or diagnoses of any low back or shoulder (whether unilateral or bilateral) conditions.  The Board acknowledges that, at the time of his separation examination in May 1962, the Veteran checked "YES" on his Report of Medical History to having "Swollen or painful joints," but he checked "NO" to having a "Painful or 'trick' shoulder" (there was no option on the form relating directly to the back).  Moreover, in the summary section where the physician is supposed to explain the Veteran's "YES" answers, the examiner noted the following:  "Remaining items are of no clinical significance.  No other serious illness or injury."  Furthermore, the Veteran's Report of Medical Examination shows Clinical Evaluation of his spine and upper extremities were normal.  Consequently, the Veteran's service treatment records failed to demonstrate any chronic problems of the low back and/or shoulders during service or at the time of his discharge from active duty.

The Board acknowledges the Veteran's lay statements that he suffered pain in his back and shoulders resulting from the rigors of performing his MOS of infantryman and that he was discouraged from going to sick call by the sergeants while he was an infantryman in Korea.  The Veteran is competent to testify to any medical symptoms he may have suffered in service, "and his testimony can be rejected only if found to be mistaken or otherwise deemed not credible."  McLendon v. Nicholson, 20 Vet. App. 79, 83-84 (2006); accord Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("While the lack of contemporaneous medical records may be a fact that the Board can consider and weight against a [claimant's] lay evidence," and while the Board "may . . . discount lay evidence when such discounting is appropriate," "the lack of such records does not, in and of itself, render lay evidence not credible").  

The Board notes that, in contrast to the Veteran's testimony that he did not go to sick call because he did not want to be considered weak (or called a derogatory term that will not be repeated), the service treatment records show that he sought treatment for other conditions, including a rash, bleeding gums, hay fever and warts on his hands, during the last seven months he was in Korea.  According to his service records, this is when he was performing duties as an infantryman in Korea versus the first five months when he was a Cook's Helper, which is consistent with his statements.  Significantly, the Board notes there are no sick call records during that first five month period.   Likewise when he was in Germany, the Veteran was seen for skin problems.  If the Veteran was able to go to sick call for these other concerns, it is unclear why he was not able to go for complaints related to his back or shoulders or why he did not complain of these problems when he was already there for these other problems.  Given the Veteran's reports of what was done to persuade him not to go to sick call, the Board would have expected to see no sick call notes during these periods of service, but that is not the case.

Furthermore, the Veteran reported that it was only during his service in Korea and Germany that the sergeants discouraged him from going to sick call.  However, the Veteran served at Fort Lewis for one year as an Ammo Bearer and Team Leader (same basic MOS number 111) but he also did not seek treatment in sick call while serving there for the now reported problems he was having with back and shoulders.  At that time he was still performing the rigorous activities of his MOS, at least that is what he appears to have stated.  If so, then his not having sought treatment during this period of time is inconsistent with his current statements.  

Moreover, the Veteran's service records show that he received exceptional performance ratings throughout his service, which appear to be inconsistent with his report of the physical difficulties he contended having throughout his military service due to the rigors of his MOS as an infantryman, as well as the negative treatment he has reported receiving in Korea and Germany because he was thought to be weak and wanted to go to sick call because of his physical problems.

Finally, the Veteran has stated that he requested a change in MOS to either continue working as a Cook's Helper or to change his MOS because of the pain he was experiencing due to his infantryman MOS.  Although his Record of Assignments shows that his initial MOS and duties during his first five months in Korea was MOS 940 Cook's Helper, he then changed back to MOS 111 Rifleman (which is the basic number for infantryman according to his DD 214) in April 1960 and this continued during the remainder of his time in Korea (until December 1960).  There is nothing in the service records to explain these changes in MOS.  The Veteran's explanation is just as likely as any other (i.e., that a sympathetic CO changed his MOS to a less physical job, but the new CO moved him back to his official MOS).  However, there is nothing to show that he formally requested in April 1960 or any time thereafter that his MOS be permanently changed.  

Based on these inconsistencies, the Board does not find the Veteran's statements regarding the onset of his disorders of the low back and shoulders, as well as his explanation as to why there are no complaints or treatment related to his back or shoulders in the service treatment records, to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  

Consequently, the Board finds that the evidence fails to establish that the Veteran had a chronic disorder of either the low back and/or the shoulder (whether unilateral or bilateral) during his active military service.  Although he may have experienced pain in service, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  He has not established that he sustained any specific injury to either his low back or either shoulder during service nor has he established that had a chronic disorder at the time he separated from active duty.

Furthermore, the Board finds that there is no evidence that the Veteran had continuous symptoms of a disease or of treatment for any low back or shoulder disorder subsequent to his discharge from active duty until many years afterward, as the first complaints of back pain are not seen until 32 years after service and the first complaints of shoulder pain are not seen until 33 or more years after service.  In fact, the post-service medical records clearly demonstrate that the Veteran had intervening injuries to his back and both shoulders.  He has failed to report these incurrent injuries to VA and/or to his presently treating physicians from whom he has sought medical opinions in relation to these claims for benefits.  These intervening injuries are consistent with his current complaints.  

The Veteran submitted treatment records from VA dated in October 1994 that clearly show he reported having some pain in the right lateral lumbar back since he slipped and fell on ice several years before, but that he denied any other history of injury to his back.  Nor did he report a history of back pain prior to that time.  Notably, these records do not show he reported having any problems with his shoulders.  

However, treatment records from a year later in October 1995 clearly demonstrate that the Veteran sustained a work related injury to his right shoulder in May 1995 from "tossing heavy logs" and he felt his right arm "go out on him."  He felt pain and a pop in the right shoulder and he continued to feel persistent pain with difficulty with overarm activities.  It was noted that he provided "no good history of previous injury."  The assessment was chronic tendinitis with impingement and probable rotator cuff tear.  In January and April of 1996, he was noted to continue to have pain in the bilateral shoulders with a history of right shoulder rotator cuff tear.  The assessment was bicipital tendinitis in the bilateral shoulders.  A September 1997 medical evaluation note indicates the Veteran had a work-related injury to the left shoulder in February 1996 and provides an assessment of left shoulder impingement syndrome and acromioclavicular joint arthrosis/instability and right shoulder rotator cuff tear, impingement and acromioclavicular joint problems.  

Furthermore, Social Security Administration (SSA) records demonstrate that the Veteran applied for disability benefits in 2000 and was initially denied in December 2000.  His claim was based upon his contention that he was unable to work because of a torn rotator cuff in his right shoulder, strained rotator cuff in his left shoulder, severe pain in his right leg and upper leg, neck pain and hearing problems.  Thus the Veteran made no claim that he had low back pain, nor did the evidence he submitted show any such problem.  Furthermore, the evidence submitted to SSA appears to have merely showed the work-related injuries to the Veteran's shoulders.  

The Board finds that the absence of any low back or shoulder disorders in the service treatment records or of persistent symptoms of such disorders at separation, along with the first evidence being many years later along with evidence of intervening injuries, tends to disprove the assertions that the Veteran's current disorders of the low back and bilateral shoulders were incurred during his active military service.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service); see also Horn v. Shinseki, 25 Vet. App. 231, 240 n.7 (2012) (stating that, when the Board uses the absence of evidence as negative evidence, there must be "'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'")

The Board acknowledges that the Veteran testified at the December 2017 Board hearing that he had started seeing a chiropractor in the 1970s for his low back pain (initially he said either the 1960s or 1970s, but later clarified it was the 1970s).  However, the evidence shows the Veteran has had a long-standing neck disorder and he had been receiving treatment for neck-related problems for quite some time.  The October 1994 VA treatment records show the Veteran reported having twitching spasms of the neck and upper thoracic back since 1968 (plus or minus two to three years).  In October 1995, the Veteran reported to his VA physician a 30 year history of twitching of the left side of his neck (it was noted that he failed to discuss this in his Neurology Consultation).  On private orthopedic consultation later that month for his shoulder pain, the Veteran also reported having chronic neck pain and examination of his neck revealed limitation of motion.  On follow up with his VA physician in January 1996, he continued to complain of having the persistent sensation of having to stretch his neck, but no actual twitch was appreciated.  During this visit, although he complained of continued pain in his bilateral shoulders and pain radiating to the anterior right thigh, he denied having low back pain.  In April 1996, he continued to complain of pain in his bilateral shoulders and neck, but not back pain.  The Board notes that these records are inconsistent with the Veteran's statements that he complained of and was treated for back pain by his VA physician in 1995-1996 when he first started treating at VA and had been treated with pain medications since then (he was treated with pain medications but not for back pain).  See e.g., VA Form 21-4138 dated February 5, 2013.  

In addition, an April 2001 medical report shows the Veteran has significant degenerative disc disease of the cervical spine with cervical strain secondary to work-related positions for which he was receiving chiropractic treatment.  At the hearing, the Veteran's attorney pointed to an August 2001 VA treatment note that mentioned the Veteran reported seeing a chiropractor as evidence to support his report of receiving chiropractic care for his low back.  However, that particular note actually shows that the Veteran denied having back pain at that time and instead reported that he gets back pain after his chiropractic treatments.  Furthermore, the April 2001 report clearly demonstrates that the Veteran's chiropractic treatment at this time was primarily for his cervical spine degenerative disc disease, not for low back pain.  Consequently, this evidence is inconsistent with the Veteran's testimony that that his chiropractic treatment is for his low back and rather establishes that this treatment has been for his neck instead and that his back is most likely generally ancillary to that treatment unless he is having some episodes of back pain like shown in the VA treatment records.

There are treatment records showing the Veteran has sought treatment for low back pain, but such treatment has been very intermittent with years separating such treatment until approximately the latter part of 2009 and then the Veteran gives vague reports of having some pain without any report of significant episodes.  His VA treatment records show reports of low back pain after the initial October 1994 report of having a history of some low back pain after slipping on ice several years before in an August 2001 VA Primary Care treatment note (report of having low back pain off and on, although not at that time, but stating that it gets worse when his chiropractor manipulates his back); in June 2005 (reported he "popped" his back the prior week while making his bed); in June 2008 (reported having some pain in the lower back but it had gotten better in the last few years) with treatment notes thereafter showing he basically continued to report having intermittent low back pain, which in 2009 he began to describe as "arthritis pain."  However, it does not appear that his low back pain has actually been given a specific diagnosis by his VA physician.  No specific problem has been listed on his Problem List or his Past Medical History and his physician has never provided an assessment even when the Veteran has complained of significant back pain.

In addition, the Veteran has claimed a nerve disorder of the bilateral lower extremities secondary to his low back disorder.  However, the medical records are not clear that he actually has one.  Early records shows that he complained of right lower extremity problems for many years but he denied having low back pain at that time.  No assessment, however, was provided to explain his complaints.  See January 1996 VA treatment records and the December 2000 SSA denial letter.  The current VA treatment records only show one Primary care note from November 2008 in which the Veteran complained of having sciatic pain in his right leg.  There does not appear to be any other treatment notes recording any other complaints of such problems, nor are there any records showing complaints relating to the left lower extremity.

With regard to the Veteran's bilateral shoulder claims, the Board acknowledges the June 2013 medical opinion made by the Veteran's treating VA primary care physician.  However, the Board finds that medical opinion to be inadequate because it is based upon an inaccurate factual premise in that it fails to take into account the intervening work-related injuries the Veteran had to his bilateral shoulders in 1995 and 1996.  This is especially egregious considering that this physician was initially given this history when he first started treating this Veteran.  However, at the time of rendering this opinion in June 2013, this physician only took the Veteran's oral history and failed to review his past treatment notes of the Veteran to see if there was any other history of which he should be aware.  Moreover, the rationale for the physician's opinion is based upon the fact that the pain in the Veteran's arm warranted a change in his MOS to cook, which has not been established by the service records.  The Veteran reported to his physician that he requested transfer to a cooking MOS because of the pain in his arms he was having due to heavy lifting, but he failed to tell his physician that he then was transferred back to his regular MOS of infantryman and that he completed more than two and a half years of service in that MOS.  Such factual inaccuracies relies upon by the physician renders his medical opinion inadequate and it, therefore, lacks probative value.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (The Board may disregard a medical opinion that is based on facts provided by a veteran that have been found to be inaccurate or in contradiction with the facts of record.).  

Furthermore, the Board acknowledges the VA treatment records from April 2015 clearly show the Veteran has a massive rotator cuff tear of the right shoulder.  However, at that time, he denied having any prior injury and only an approximate five year history of decreased strength and decreased range of motion.  Despite this, his earlier VA treatment records show he reported having work-related rotator cuff injuries to both shoulders and that he refused to have surgery.  See e.g., VA Primary Care note dated August 2, 2001.  Notably, in November 2008, the Veteran reported to his VA primary care physician that his bilateral shoulder pain had resolved.  Consequently, the new onset of pain may have been without new injury, but the rotator cuff tear found on MRI in April 2015 is clearly related to the one found after the work-related injury in 1995 and was never repaired.  There were no findings or treatment for a rotator cuff tear prior to the 1995 work-related injury.  

The Veteran has not submitted a medical opinion with regards to his low back condition but relies upon his own statements relating it to his active service.  The Board notes that, at his hearing in December 2017, the undersigned Veterans Law Judge discussed with the Veteran and his attorney that certain medical records that were missing, as well as a medical opinion regarding the back, would be beneficial in supporting the Veteran's claims and the Veteran agreed he would attempt to obtain that evidence.  To give the Veteran time, the record was held open for 60 days.  However, the Veteran agreed that the, if the evidence was not submitted to the Board, it was to accept that such evidence is not available.  Consequently, the Veteran agreed that the Board could proceed to adjudicate his claims without remanding for development of that evidence.  

Furthermore, although the Veteran's attorney requested that the Board remand these claims for obtaining VA examinations as that had not been done, the Board finds that there is not duty to assist in this case in obtaining such examinations.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service. The third part could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service. 38 C.F.R. § 3.159(c)(4). The threshold for establishing the third element is low for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the Veteran's low back claim, although there is not a definite diagnosis of a low back disorder, the Board finds that there is sufficient evidence to suggest that he has a current disability.  As to his shoulders, there is sufficient evidence to show he had work-related injuries to his bilateral shoulders in the mid-1990s and that he has had residual pain as a result thereof and is currently assessed to have bilateral rotator cuff injuries.  But, even if the Board were to concede a current disability to the low back and bilateral shoulders, the current evidence fails to indicate that such may be associated with any established event, injury or disease in service.  The Board has found the Veteran's reports of what happened in service to essentially not be credible due to their inconsistency with the contemporaneous evidence of record.  Furthermore, the Veteran had intervening injuries, and the objective evidence shows that his complaints of pain and treatment for his low back and bilateral shoulders have essentially persisted since those injuries despite his statements to the contrary.  He has not provided any evidence to the contrary other than his own statements.  Although he has provided a nexus opinion with regard to his shoulder claim, the Board has found it to be inadequate and, therefore, of no probative value.  Consequently, it cannot be the basis upon which to establish the duty to assist.  

Insofar as his statements purport to render an opinion that his disorders of the low back and bilateral shoulders are related to his active military service, the Board notes, as a lay person, the Veteran is generally not competent to render statements of medical etiology or diagnosis.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) ("Competent lay evidence" is evidence provided by a person who has personal knowledge derived from his or her own senses); 38 C.F.R. § 3.159(a)(2) ("Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.)  Moreover, when considering lay evidence concerning service connection, the Board must determine, on a case-to-case basis, whether the particular disability is the type of disability for which lay evidence is competent; and if it is, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The disabilities at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1372.

In conclusion, after considering all the evidence of record, the Board finds that the preponderance of the evidence is against finding that service connection for disorders of the low back, to include a secondary nerve disorder of the bilateral lower extremities, and bilateral shoulders is warranted.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Claim to Reopen

The Veteran's claim for service connection for bilateral hearing loss was initially denied by the RO in a September 1996, which he appealed to the Board.  The Board denied the Veteran's claim in a May 1998 decision.  This decision became final upon its issuance on May 28, 1998, and the Chairman of the Board has not ordered reconsideration of this decision to date.  38 U.S.C. § 7103; 38 C.F.R. § 20.1100.

Thereafter, the Veteran filed a request to reopen the previously denied claim for service connection for bilateral hearing loss in March 2009, which the RO denied in an August 2009 rating decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C. § 7105.

Furthermore, the Board notes that no exception has been met that would affect the finality of the above decisions.  No new and material evidence was received within one year of a prior adjudication and no new relevant service treatment records have been received that would have been in existence and available at the time of the prior adjudications.  See 38 C.F.R. § 3.156 (b) and (c).  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

A review of the record shows that the new evidence submitted since the April 2009 rating decision consists of the Veteran's written and oral testimony, the report of a September 2012 VA Hearing Loss and Tinnitus examination, VA treatment records, and correspondence dated in November 2014 from the Vallejo City Unified School District.  Unfortunately, although the Board finds some of this evidence to be new, it does not find any of it to be sufficiently material to warrant reopening of the Veteran's claim for service connection for bilateral hearing loss.

The Board notes that the Veteran's service treatment records have a date stamp on the folder of August 14, 2012 and a review of these records clearly demonstrate they are original treatment records.  However, a review of the prior adjudication records, such as the Board's May 1998 decision, clearly demonstrate that the these records were considered in the prior adjudication.  In the service treatment records is the RO's original VA Form 21-3101 requesting these records with a date stamp of August 28, 1996, which was before the rating decision adjudicating the Veteran's original claim for service connection.  Consequently, the Board finds there is clear evidence to establish that these records were in the claims file and were considered in the prior adjudications and, therefore, are not new evidence at this time as the August 2012 date stamp would suggest.

As to the Veteran's oral and written testimony, at the Board hearing, the Veteran did not really provide any new testimony.  As to the Veteran's statements that he remembers the baker and chef that he worked with in service in Korea asking him to repeat himself, although new in that these statements had not previously been made, the Board finds they are not material.  He only reiterated his exposure to excessive noise from what he did as an infantryman while in Korea, including in armor personnel carriers.  His statement regarding the adequacy of the VA examination goes to the duty to assist and does not go to the materiality of the evidence.  Likewise, the Board finds the Veteran's written statements merely reiterate his previous statements that his hearing loss either began in or was caused by noise exposure in service, including from his duties as an infantryman, which exposed him to noise from firing rifles and being in armor personnel carriers.  The Board acknowledges that the Veteran provided new statements of where the noise exposure occurred.  However, where the noise exposure occurred is not material considering that the Veteran reported the same noise exposure occurred at both locations.  Consequently, the Board finds this evidence to be merely cumulative and redundant of the evidence previously considered provided evidence of noise exposure in service.    

In addition, in November 2014 correspondence, the Veteran stated that he recalled he had received special education training when he was very young at Highland School in Vallejo Valley for speech defects, stuttering and hearing loss.  The Veteran contended that this evidence is new and shows that aggravation is a factor in his case.  He attached an email he has sent the school seeking records relating to this training and a letter detailing the school's response.  Unfortunately, the school's response (correspondence dated in November 2014 from the Vallejo City Unified School District) indicated that they have no records for the Veteran showing that he received Speech training.  His statements while new, are not material, as there remains no competent evidence indicating that there was a preexisting hearing loss that was aggravated in service.  The Veteran has not provided any evidence other than his own statement that he had a hearing defect prior to service, which is not sufficient evidence to establish a pre-existing defect was present.  See e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999); Crowe v. Brown, 7 Vet. App. 238 (1995); Leshore v. Brown, 8 Vet. App. 406 (1995).  Consequently, this evidence is not material to establish a fact previously unestablished.

Finally, the Board finds that the September 2012 VA Hearing and Tinnitus examination report is not material because the VA examiner provided a negative opinion as to its etiology being related to the Veteran's reported military noise exposure.  A "negative" VA medical opinion is not new and material evidence.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  The examination report showed the Veteran has a current bilateral hearing loss, but that was not new as evidence of a bilateral hearing loss was of record at the time of the Board's previous denial in 1996. 

The Board acknowledges that, at the December 2017 hearing, the Veteran's attorney pointed to a private medical opinion submitted in December 2013 as the basis upon which the Board should reopen the Veteran's claim and grant it upon the benefit of the doubt.  Unfortunately, the Board finds this private medical opinion, which is dated in April 2009, is not new evidence because it was previously submitted in April 2009 and considered by the RO in its August 2009 rating decision when it denied reopening the Board's May 1998 denial of service connection for bilateral hearing loss.  Thus, this evidence cannot be the basis for granting the Veteran's current request to reopen.

For the foregoing reasons, the Board finds that new and material evidence has not been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  Therefore, the Veteran's claim to reopen is denied.


ORDER

Entitlement to service connection for a low back disorder, to include a secondary nerve disorder of the bilateral lower extremities, is denied.

Entitlement to service connection for disorders of the bilateral shoulders is denied.

New and material evidence has not been received, and the claim to reopen for service connection for bilateral hearing loss is denied.


REMAND

The Board finds that remand is necessary for additional development of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran filed a claim for service connection for PTSD, however, the Board has broadened his claim to include any acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), as Veteran testified at the December 2017 Board hearing he was diagnosed to have chronic anxiety and bipolar disorder by his VA psychiatrist and VA treatment records also show a diagnosis of adjustment reaction with anxious mood in addition to PTSD.  

The Veteran contends that he has PTSD due to two in-service stressors, both of which occurred during his time of service in Korea from November 1959 to December 1960.  He has stated that the first incident took place in the Uijeonbu area and may have occurred in either April or May of 1960 (although he is not really sure and it may have happened any time during 1960).  The Veteran has related that he was travelling through the Uijeonbu area either on or off duty when he, while crossing the street, there was an explosion at a foundry or smelter that was behind him.  He heard screams and turned around to see several Korean men lying dead on the ground.  He reported being powerless to help them and left the area immediately after reporting the incident to the civilian authorities.  The Veteran has stated that he has researched online looking for reports of this disaster but has found nothing.  The RO has determined that it is not able to verify this in-service stressor as the Veteran has not provided sufficient information for it to do so.  The Board agrees.  Although the Veteran has made one or two reports that this involved military personnel, the majority of his statements have indicated that this was a civilian incident and the Board finds this to be the more credible report given that his more detailed reports are based upon that factual premise.  Thus, it is highly unlikely that such a civilian incident would be recorded in any military records, and searching for such would be futile.  

However, the Veteran's second in-service stressor is more problematic.  He reports that, while in Korea in 1960 at Camp Casey, a soldier became inebriated and told him and others that he would harm himself and others, that he had a loaded weapon and was aiming at others and, presumably, the Veteran.  The Veteran reported the soldier to the authorities and he was arrested and disciplined.  The Veteran stated he testified at this soldier's court martial and he visited this man in jail, who apologized and thanked the Veteran for turning him in.  The Veteran reported that he thinks this happened between August and September of 1960, but that it could have happened at any time in 1960 and he is really unable to narrow the timeframe down to a two month period.  In addition, the Veteran provided this soldier's name but provided multiple spellings it. 

The RO attempted to verify this second stressor by requesting Court Martial records.  After several attempts to the wrong agencies, in August 2017, the correct agency, the National Archives at St. Louis, was contacted, but it responded that a search of the Army General Courts-Martial records did not locate the records being sought.  However, it was also noted that this agency only holds Army General Courts-Martial records and Special Courts-Martial records that resulted in a bad conduct discharge.  All Courts-Martial records that did not result in a bad conduct discharge were destroyed in accordance with life cycle regulations.  

The Board notes that the Veteran has not made it clear that the soldier who committed the incident that is the subject of his second stressor was discharged as a result of the Court-Martial he underwent.  However, he has stated he was held in jail and, therefore, it is a possibility.  Therefore, it is possible that the records may still exist and have not been destroyed.

The Board further notes that, at the December 2017 hearing (in addition to on his PTSD Questionnaires), the Veteran has contended that the RO's duty to assist includes making multiple two-month requests for documentation and verification of data when a claimant is unable to provide such a narrow timeframe, relying on the decision by the Court of Appeals for Veterans Claims (Court) in Gagne v. McDonald, 27 Vet. App. 397 (2015).  In that case, the Court held that limiting a request for records to a 60-day window was simply an effort to ease the workload of employees tasked with searching records, and did not establish a search would be futile, or that the records do not exist or are not in the custodian's possession.  Id.  It determined that the 13-month search period requested by the veteran was not unreasonably long.  Id.  However, the Court also held that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time."  Id. at 404.

The Board acknowledges that, as of October 2015, the Veteran has a diagnosis of PTSD based on DSM-5 criteria rendered by a VA psychiatrist based upon the two stressors the Veteran has reported.  However, the Veteran's in-service stressors have not been verified, which is required since they are non-combat stressors.  The RO has determined that further efforts to verify these stressors would be futile.  The Board agrees that a search for verification of the first stressor would be futile as it is unlikely that military records would exist as the Veteran admits he did not report such incident to his commanding officers and it was not a military event.  However, the Board disagrees that further search for records for the second stressor is futile at this time.

In the present case, the Veteran served three years active duty but has identified that the two stressors occurred during his service in Korea from November 1959 to December 1960.  Moreover, the Veteran has provided the name of the soldier who was the perpetrator (he even provided multiple possible spellings of his last name).  The Board, therefore, finds the search parameters narrow enough to warrant additional development in light of Gagne.   

The Board notes that the request sent seeking the Court-Martial records provided an exact date of August 1, 1960 (rather than a timeframe) as the "Date of Incident" even though the Veteran had not provided any such exact date (he provided the timeframe of August to September 1960 or the summer).  The response did not indicate what timeframe was searched.  Consequently it is unclear whether any records except for those immediately around the August 1, 1960 date provided or within a 60-day timeframe were searched, which is not acceptable according to Gagne.  On remand, a request should be made for the Veteran's entire 13-month period in Korea.  

The Board acknowledges that it appears that the name of the soldier identified by the Veteran was found in his service records on an Extract Order dated August 13, 1960 showing both the Veteran and this soldier reassigned from Company B to Company D of the same Battle Group.  Thus, it would appear that the Veteran's report in a January 2014 PTSD Questionnaire that this Veteran was in his same company, "D," appears accurate and may assist in narrowing down the timeframe if that soldier received a bad conduct discharge from the incident.  Thus, on remand, it would make sense to start by requesting a search of the records first from the end of the Veteran's time in Korea, i.e., from August to December 1960, since we know any period before that would not have resulted in a bad conduct discharge because this the August 1960 service record clearly demonstrates that soldier was still in service.  Therefore, any court-martial records that did not result in a bad character discharge would not be available from the agency given the information previously provided.   

Furthermore, as this stressor may be considered a personal assault stressor, alternative sources should be considered to verify the Veteran's stressor.  Since this soldier has been identified in the Veteran's service records, his service number is available, and it may, therefore, be possible to obtain evidence from his own service records related to this incident.  (To protect this soldier's privacy, only the pertinent records relating to the claimed incident and any Court Martial should be obtained and associated with this Veteran's claims file.)  In addition, since the Veteran said he visited this soldier who was arrested and put in jail, there may be Military Police records or other records from Camp Casey relating to this soldier's arrest and incarceration (sometimes also referred to as Uniform Code of Military Justice (UCMJ) records).  Such should be explored on remand.
	
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Archives in St. Louis or other appropriate repository of records and request it conduct a search of its records from August to December of 1960 for verification of the Court Martial of the soldier involved in the Veteran's second stressor (i.e., being held at gunpoint by a fellow soldier in his unit, which appears to have been Company D, 1st BG, 31st Infantry) at Camp Casey, Korea.

2. If such search does not result in verification of the Veteran's stressor, then further efforts should be undertaken by contacting the National Personnel Records Center (NPRC), or any other appropriate agency, providing this soldier's name and service number, and requesting it conduct the following searches for the period of November 1959 to December 1960: 

a) Search the identified soldier's service personnel records, if available, and provide records of any disciplinary actions involving the pointing of a loaded weapon at other service members and threatening them and/or himself, if any.  A negative reply should be provided if records are not available.

b) Search for any separately filed Military Police and/or UCMJ records from Camp Casey, Korea, relating to the arrest, incarceration and/or prosecution of the identified soldier for charges related to the incident described by the Veteran (i.e., holding a loaded weapon on other service members and threatening them and him).  

3. After all additional efforts have been made to verify the Veteran's second stressor from other sources but no documentation has been obtained, the AOJ should again reconsider whether there is sufficient information to refer the Veteran's case to the U.S. Army and Joint Services Records Research Center (JSRRC).  The Veteran's lack of providing a 60-day timeframe is not a sufficient reason for determining that the information provided is otherwise insufficient or a search would be futile, as determined by the Court in Gagne).  Rather, a search is futile when it is apparent that the sought-after records do not exist or are not with the records' custodian.  See Gagne, supra; 38 U.S.C. § 5103A(c)(2).  Associate any records or negative responses with the claims file.

Thus, if it is determined that sufficient information has been received to request stressor verification from the JSRRC (the Board has already determined that the 13-month timeframe the Veteran was in Korea is sufficient and can be broken into multiple 2-month periods), then the AOJ should make such a request for verification starting with the months of August-September 1960 and then making additional 2-month requests as necessary until December 1960 and then working backward from August 1960 to January 1960.  As many requests should be made to the JSRRC until the stressor is verified or it becomes apparent the sought-after records do not exist or are not with the JSRRC.

If it is determined there is insufficient information to request JSRRC verification of the Veteran's stressor, than an informal finding should be issued pursuant to protocol.

4. After ensuring all additional necessary development has been completed, readjudicate the Veteran's claim.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


